Name: Commission Regulation (EEC) No 1726/92 of 30 June 1992 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the eggs and poultrymeat sectors
 Type: Regulation
 Subject Matter: trade;  agricultural activity;  regions of EU Member States;  animal product
 Date Published: nan

 Avis juridique important|31992R1726Commission Regulation (EEC) No 1726/92 of 30 June 1992 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the eggs and poultrymeat sectors Official Journal L 179 , 01/07/1992 P. 0099 - 0100COMMISSION REGULATION (EEC) No 1726/92 of 30 June 1992 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the eggs and poultrymeat sectorsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 introducing specific measures for the Azores and Madeira concerning certain agricultural products (1), and in particular Article 10 thereof, Whereas, in application of Article 4 of Regulation (EEC) No 1600/92 it is necessary to determine for the eggs and poultrymeat sectors and for the 1992/93 marketing year the quantities of breeding material originating in the Community which benefit from an aid with a view to developing the potential for production in the Azores and Madeira; Whereas it is appropriate to fix the amount of the aids referred to above for the supply to the Azores and Madeira of breeding material originating in the rest of the Community; whereas these aids must be fixed taking into account in particular the costs of supply from the world market, conditions due to the geographical situation of the Azores and Madeira and the basis of the current prices on export to third countries for the animals or products concerned; Whereas the common detailed implementing rules for the supply regime for the Azores and Madeira for certain agricultural products were laid down by Commission Regulation (EEC) No 1696/92 (2); whereas it is appropriate to lay down complementary implementing rules adjusted in the light of current commercial practices in the eggs and poultrymeat sectors in particular regarding the duration of the validity of aid certificates and the amount of the securities ensuring compliance with their obligations by operators; Whereas, with a view to efficiently managing the supply regime, it is necessary to provide for a time limit for the making of requests for certificates and a waiting period for the delivery of the latter; Whereas, in application of Regulation (EEC) No 1600/92, the supply regime is applicable from 1 July 1992; whereas it is necessary to provide for application of the detailed implementing rules from the same date; Whereas the measures provided for in the present Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat, HAS ADOPTED THIS REGULATION: Article 1 The aid provided for in Article 4 (1) of Regulation (EEC) No 1600/92 for the supply to the Azores and Madeira of breeding material originating from the Community as well as the number of chicks and hatching eggs which benefit from it are fixed in the Annex. Article 2 Portugal shall designate the competent authority for: (a) the delivery of the aid certificate provided for in Article 4 (1) of Regulation (EEC) No 1696/92; (b) the payment of the aid to the operators concerned. Article 3 The provisions of Regulation (EEC) No 1696/92 shall apply. Article 4 1. Requests for certificates shall be presented to the competent authority during the first five working days of every month. A request for a certificate shall only be valid if: (a) it does not exceed the maximum quantity available for each group of products published by Portugal; (b) before the expiry of the period provided for the presentation of requests for certificates, the proof has been provided that the interested party has lodged a security of ECU 2 per 100 units. 2. Certificates shall be delivered on the 10th working day of every month. Article 5 The duration of validity of the aid certificates shall expire on the last day of the second month following that of their delivery. Article 6 The payment of aid provided for in Article 1 shall be made for quantities actually supplied. Article 7 The amount of aid referred to in Article 1 shall be altered when the market situation makes this necessary. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 173, 27. 6. 1992, p. 1. (2) See page 6 of this Official Journal. ANNEX PART 1 Supply in the Azores of breeding material originating in the Community for the period from 1 July 1992 to 30 June 1993 CN Code Description of the goods Quantity Aid (ECU/100 units) ex 0105 11 00 Parent or grand-parent stock chicks (1) 550 000 4,20 ex 0407 00 19 Hatching eggs for the production of parent or grand-parent stock chicks (1) 1 120 000 3,00 PART 2 Supply in Madeira of breeding material originating in the Community for the period from 1 July 1992 to 30 June 1993 CN Code Description of the goods Quantity Aid (ECU/100 units) ex 0105 11 00 Parent or grand-parent stock chicks (1) 360 000 4,20 ex 0407 00 19 Hatching eggs for the production of parent or grand-parent stock chicks (1) 160 000 3,00 (1) In accordance with the definition provided for in Article 1 of Council Regulation (EEC) No 2782/75.